731 N.W.2d 728 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Earl RODGERS, Defendant-Appellant.
Docket No. 133297. COA No. 263946.
Supreme Court of Michigan.
May 30, 2007.
On order of the Court, the application for leave to appeal the January 30, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal to consider the videotaping issue.
MARILYN J. KELLY, J., would grant leave to appeal.